FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                   UNITED STATES COURT OF APPEALS                 July 21, 2011

                          FOR THE TENTH CIRCUIT               Elisabeth A. Shumaker
                                                                  Clerk of Court


    RAYMOND G. CHAPMAN,

             Plaintiff-Appellant,

    v.                                                 No. 10-5169
                                           (D.C. No. 4:08-CV-00497-CVE-PJC)
    JODI JOHNSON BAKER; KEVIN                          (N.D. Okla.)
    GASSAWAY; ROSEMARIE L.
    DAMILAO,

             Defendants-Appellees,

    and

    MARK BARCUS,

             Defendant.


                          ORDER AND JUDGMENT *


Before HOLMES and ANDERSON, Circuit Judges, BRORBY, Senior Circuit
Judge.




*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Raymond G. Chapman appeals from a judgment of the district court

awarding attorney’s fees in favor of the defendants pursuant to 42 U.S.C. § 1988.

We affirm.

      This is Mr. Chapman’s second appeal in this case. He filed his previous

appeal after the district court dismissed his suit and awarded attorney’s fees to the

defendants. In our prior decision, we summarized the allegations of his complaint

as follows:

      Mr. Chapman’s lawsuit originated in an ongoing state-court paternity
      and custody matter. His theory of the case was that a state judge, the
      child’s mother, and two attorneys representing the mother conspired
      to deprive him of custody, thus infringing upon his child’s and his
      own civil and constitutional rights. He alleged violations of
      numerous constitutional provisions and federal statutes, citing the
      First, Fourth, Fifth, Sixth, Eighth, Fourteenth, and Nineteenth
      Amendments to the United States Constitution, 18 U.S.C. §§ 241,
      242, 42 U.S.C. §§ 1981, 1983, 1985, 1986, 1988, 2000b, 2000b-2.
      He also made various state-law claims, including negligence, fraud,
      defamation, intentional infliction of emotional distress, and
      violations of the Oklahoma Rules of Professional Conduct.

Chapman v. Barcus, 372 F. App’x 899, 900 (10th Cir. 2010) (Chapman I).

      In Chapman I, we determined that instead of dismissing, the district court

should have abstained from deciding the case pursuant to Younger v. Harris, 401

U.S. 37 (1971), until the state court had concluded its paternity/custody

proceedings. We therefore reversed the district court’s order dismissing the case

and remanded for further proceedings. Chapman I, 372 F. App’x at 903.




                                         -2-
      On remand, the district court vacated the judgment of dismissal and the

attorney fee award and dismissed without prejudice all of Mr. Chapman’s claims

other than his federal damage claims. After the state court proceedings

concluded, the district court reinstated the portion of its earlier decision

dismissing the federal damage claims. The defendants then refiled their motions

for attorney’s fees. A magistrate judge recommended that the motions be granted.

The district court considered Mr. Chapman’s objections to this recommendation

and awarded defendants Jodi Johnson Baker and Kevin Gassaway fees in the

amount of $4,567.75, and defendant Rosemarie L. Damilao $1,260.

      In civil rights actions, “the court, in its discretion, may allow the prevailing

party, other than the United States, a reasonable attorney’s fee as part of the

costs.” 42 U.S.C. § 1988(b). Fees may be awarded under § 1988(b) against a

civil rights plaintiff if his suit was “vexatious, frivolous, or brought to harass or

embarrass the defendant.” Hensley v. Eckerhart, 461 U.S. 424, 429 n.2 (1983)

(citing Christiansburg Garment Co. v. EEOC, 434 U.S. 412, 421 (1978)). We

review the district court’s decision to award attorney’s fees for an abuse of

discretion, considering de novo its application of the legal principles underlying

that decision and its factual findings for clear error. Browder v. City of Moab,

427 F.3d 717, 719 (10th Cir. 2005).

      Mr. Chapman raises several issues for our consideration, asking whether:

(1) the magistrate judge improperly assisted the defendants’ attorneys in

                                           -3-
developing the record; (2) the case concerned a family or domestic matter rather

than civil rights claims, and was therefore inappropriate for a fee award under

§ 1988; (3) the magistrate judge improperly relied on “mere billing statements

and affidavits” in determining the fee, Aplt. Opening Br. at i; (4) the magistrate

judge should have required the defendants to present expert testimony concerning

the reasonableness of their fees and/or the rate typically charged for the services

they provided; and (5) the district court “abused its discretion by not requiring the

Defendants to elicit and to produce testimony from any damaged party and/or

additionally by not requiring [defendants] to produce any type of tangible

evidence, expert or lay witness testimony, any contracts, insurance policies, or

other real evidence or testimony,” id. at ii. Having considered these issues and

having reviewed the briefs, the record, and the applicable law in light of the

applicable standard of review, we AFFIRM the judgment of the district court for

substantially the reasons stated in the district court’s Opinion and Order of

December 15, 2010, and in the magistrate judge’s Report and Recommendation of

October 29, 2010.

      The judgment of the district court is AFFIRMED.


                                                     Entered for the Court



                                                     Jerome A. Holmes
                                                     Circuit Judge

                                         -4-